UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77-0664171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX .No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer XX.Accelerated Filer . Non-Accelerated Filer .Smaller reporting company . (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes .No XX. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding August 5, 2011 Common stock, par value $0.25 per share -2- Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended June 30, 2010 I N D E X* Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - Three Months Ended and Six Months Ended – June 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 41 PART II - Other Information Item 1 – Legal Proceedings 43 Item 1A – Risk Factors 43 Item 6 – Exhibits 45 Signatures 46 Exhibits 47 *Items 2, 3, 4 and 5 of Part II are omitted as they are not applicable. -3- Item 1. Financial Statements Part I - Financial Information Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments - Accounts receivable Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Current derivative contract liabilities Total current liabilities Capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference — $7,891 39 39 6.5% Mandatory Convertible Preferred Stock, $0.25 par value, shares issued and outstanding 2011 — 0 and 2010 — 2,012,500, liquidation preference 2011 — $0 and 2010 — $201,250 - Common stock, $0.25 par value, authorized 500,000,000 shares; issued and outstanding 2011 — 279,512,363 shares and 2010 — 258,485,666 shares Capital surplus Accumulated deficit (189,179 ) (265,577 ) Accumulated other comprehensive loss (15,843 ) (15,117 ) Less treasury stock, at cost; 2011 – 392,645 and 2010 – 335,957 shares (2,520 ) (2,051 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. -4- Part I - Financial Information (Continued) Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit Other operating expenses: General and administrative Exploration Other operating expense Provision for closed operations and environmental matters Income from operations Other income (expense): Gain (loss) on sale or impairment of investments - - ) ) Gain (loss) on derivative contracts ) Interest and other income 16 67 Interest expense ) Income before income taxes Income tax provision ) Net income Preferred stock dividends ) Income applicable to common shareholders $ Comprehensive income: Net income $ Reclassification of net (gain) loss on sale or impairment of marketable securities included in net income - - ) Unrealized holding losses on investments ) Comprehensive income $ Basic income per common share after preferred dividends $ Diluted income per common share after preferred dividends $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes are an integral part of the interim condensed consolidated financial statements. -5- Part I - Financial Information (Continued) Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2011 June 30, 2010 Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on sale of investments ) ) Loss on impairment of investments - Gain on disposition of properties, plants and equipment (8
